ATTACHMENT TO NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 09/18/18.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a fractionated radiation therapy planning device comprising: a computer including a display component and at least one user input component and at least one non-transitory storage medium storing instructions readable and executable by the computer to perform fractionated radiation therapy planning operations including: generating or receiving fractionation selection inputs including at least a radiation dose distribution to be delivered by the fractionated radiation therapy and organ-at-risk (OAR) Biologically Effective Dose (BED) constraints for one or more organs-at-risk, each OAR BED constraint representing a maximum BED that can be delivered by the fractionated radiation therapy to the corresponding OAR; displaying a two-dimensional (2D) graph of a parameter X equal to or proportional to 
    PNG
    media_image1.png
    34
    97
    media_image1.png
    Greyscale
 versus a parameter Y equal to or proportional to 
    PNG
    media_image2.png
    29
    111
    media_image2.png
    Greyscale
where N is a number of fractions for delivering the dose distribution, total dose D is a total radiation dose to be delivered by the fractionated radiation therapy, and dt is the fractional dose of the total radiation dose D to be delivered in the fraction t; displaying on the 2D graph OAR BED lines depicting each OAR BED constraint.
However, the prior art of record fails to teach or fairly suggest the device wherein the computer further executes planning instructions comprising: displaying on the 2D graph a marker at a location on the 2D graph defined by a current total dose Dcurr and a current total squared dose SDcurr; and receiving via the at least one user input component a new value for at least one of the current total dose Dcurr and the current total squared dose SDcurr and updating the displaying of the marker in accord with the updated values of the current total dose Dcurr and the current total squared dose, in the manner as required by Claim 1.
With respect to Claim 13, the prior art of record teaches many of the elements of the claimed invention, including a non-transitory storage medium storing instructions readable and executable by a computer including a display component and at least one user input component to perform fractionated radiation therapy planning operations including: generating or receiving fractionation selection inputs including at least a radiation dose distribution to be delivered by the fractionated radiation therapy, biologically effective dose (BED) constraints for one or more organs-at-risk wherein each BED constraint is a constraint on the BED that can be delivered by the fractionated radiation therapy to the corresponding organ at risk, and a target BED for a tumor which is a target BED to be delivered by the fractionated radiation therapy to the tumor; displaying a two-dimensional (2D) graph of a parameter X equal to or proportional to a total radiation dose D to be delivered by the fractionated radiation therapy versus a parameter Y equal to or proportional to a total squared dose SD; displaying on the 2D graph BED lines depicting each BED constraint and the target BED.
However, the prior art of record fails to teach or fairly suggest the computer program executable instructions further comprising displaying on the 2D graph a marker at a location on the 2D graph defined by a current total dose Dcurr and a current total squared dose SDcurr; determining a current number of fractions Ncurr for a fractionation scheme from the current total dose Dcurr and the current total squared dose SDcurr; and providing for moving the marker in response to user inputs via the at least one user input component whereby the current total dose Dcurr the current total squared dose SDcurr and the current number of fractions Ncurr; are adjustable by the user, in the manner as required by Claim 13. 
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including a fractionated radiation therapy planning method comprising: generating or receiving fractionation selection inputs including at least a radiation dose distribution to be delivered by the fractionated radiation therapy and a plurality of Biologically Effective Dose (BED) targets and/or constraints; displaying, on a display component, a two-dimensional (2D) graph of a parameter X equal to or proportional to 
    PNG
    media_image1.png
    34
    97
    media_image1.png
    Greyscale
; versus a parameter Y equal to or proportional to 

    PNG
    media_image2.png
    29
    111
    media_image2.png
    Greyscale
where N is a number of fractions for delivering the dose distribution, total dose D is a total radiation dose to be delivered by the fractionated radiation therapy, and dt is the fractional dose of the total radiation dose D to be delivered in fraction t; displaying on the 2D graph BED lines depicting each BED target or constraint.
However, the prior art of record fails to teach or fairly suggest the method further comprising the steps of displaying on the 2D graph a marker at a location on the 2D graph; and providing for adjustment, using at least one user input component, of the location of the marker to optimize the total dose D, the number of fractions N, and the fractional doses dt, including providing a processor programmed to generate new values for the number of fractions N, total dose D, and the fractional doses dt; in response to selection of a new location for the marker on the 2D graph; wherein the number of fractions N is computed for a fractionation scheme from the total dose D and the total squared dose SD indicated by the location of the marker, in the manner as required by Claim 19.
Claims 2-12, 14-18, and 20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        06/14/22